Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statements submitted by Applicant on February 5th, 2020 and October 19th, 2020 have been received and fully considered.

Claims 1-20 are pending.

Claims 1-5 are objected to because of the following informalities:  
In claim 1, line 20, should the word “and” (first occurrence) be changed to --of-- .  Appropriate correction is required.
Claims 2-5 are objected because depend from claim 1.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAVI et al. (U.S. Patent Application Publication No. 2010/0172190).
Regarding claim 6 and claim 10 of the present application, LAVI et al. discloses in Figures 1C, 2-3 “A semiconductor device comprising: 

a plurality of data lines [310/320] connected to the plurality of product-sum operation memory cells [200], wherein each of the plurality of product-sum operation memory cells [200] performs a product-sum operation of an input variable [sl] (claimed input data) input to the product-sum operation memory cell [200] and a stored variable (claimed data stored in the product-sum operation memory cell) (paragraphs [0012], [0043], [0097], [0123]), 
wherein results of the product-sum operations by the plurality of product-sum operation memory cells [200] are output to the data lines [310/320] (paragraphs [0043], [0124]).”

Regarding claim 1 of the present Application, as LAVI et al. show in Figure 1, plurality of memory cells [200] (claimed first and second product operation memory cells), where that perform product-sum operation as described above.

Claims 2-5, 7-9, 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WANG et al., LI, YANAGISAWA et al., JAIN et al., LI et al., MALHOTRA et al., COSEMANS et al. are cite to show in-memory computing device using SRAM with ternary data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827